Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                      Response to Amendments
The amendment and response  filed on May 12, 2022, to  the Non-Final Office Action dated February 25, 2022 has been entered.  Claims 1-2, 4-6, 8, 10-11, and 19-20 are amended; claims 9, and 12-18 have been cancelled; new claims 21-29 have been added. Claims 1-8, 10-11, and 19-29  are currently  pending in this application.      
                                                                     Response to Arguments             
Applicant’s amendments to the Claims have been found sufficient to overcome the previous §112  rejections.  Applicant’s arguments and amendments, see pages 11-14, filed May 12, 2022, with respect to the 35 U.S.C. § 103 rejections based on Dussan, Asawa, Droz, and Crews have been considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-20  has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of further limiting amendments made, changing the scope of the claimed invention. 
                                           Claim Rejections -- 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11, and 19-29 are rejected under 35 U.S.C. 103 as being unpatentable over Luis C. Dussan et al (US-20160047903-A1)(“Dussan”), Asawa et al (US-7590070-B1)(“Asawa”), and Chou et al (US-20170347122-A1)(“Chou”).
             As per claim 1, Dussan discloses a method (Figures 1-2A) comprising:
 operating, by a computing system, a light detection and ranging (LIDAR) device to scan an environment around a vehicle (Dussan at Fig. 1 , controller 102, and Para. [0012] which discloses “ receiving frame data representative of an environmental scene that serves as a scan area for a scanning ladar transmission system, the frame data comprising a plurality of points that define the scan area”.), wherein the operating comprises causing the LIDAR device to emit light pulses and to detect return light pulses (Dussan at Para. [0036] which discloses “the ladar receiver receives reflections of the ladar pulses to support the determination of range information based on the transmitted ladar pulses.”), wherein the LIDAR device is configured to generate a set of data points representative of the detected return light pulses (Dussan at Para. [0006] which discloses “generating a point cloud via ladar, the point cloud being representative of an environmental scene and comprising a plurality of range points”.), wherein the computing system is configured to engage in a drop process that includes one or more of (i) discarding one or more data points of the set or (ii) preventing emission of one or more light pulses by the LIDAR device (Dussan at Para. [0181] discloses a similar process known as pre-scan and post-scan compression; Dussan discloses “dynamic range point selection techniques can be used as a post-scan compression tool rather than a pre-scan tool. That is, rather than using the dynamic range point selection technique described herein to limit the number of range points that are targeted by a transmitted ladar pulse, the dynamic range point selection techniques can be used as a compression tool on a high volume ladar point cloud.”), and wherein the computing system is further configured to transmit, to a computing device via a communication channel (Dussan at Para. [0181] which discloses “communicate a point cloud over a bandwidth-sensitive channel”.), remaining data points of the set other than the one or more data points that are discarded (Dussan Para. [0182] which discloses “post-scan, a dynamic range point selection technique such as the one described in connection with FIGS. 2C and 2D could be performed to choose which range points should be retained for a compressed point cloud.”);
 determining, by the computing system, an off-target portion of the environment based on a maneuver being carried out or expected to be carried out by the vehicle (Dussan at Para. [0037] which discloses “a sensor can be a global positioning system (GPS) receiver and/or Inertial Measurement Unit (IMU) or the like that is capable of determining the geographic position and direction of the environmental sensing system 106.”; Dussan at Para. [0037] which discloses “environmental sensing system 106 can include a sensor that senses data about a nearby environmental scene 108 to generate environmental scene data 110 for delivery to the system controller 102”, and further in the paragraph Dussan includes other sensed data like “global positioning system (GPS) receiver and/or Inertial Measurement Unit (IMU) or the like that is capable of determining the geographic position and direction of the environmental sensing system 106.” ); and 
 Dussan does not explicitly disclose detecting “a trigger to engage in the drop process”.  However, Dussan does suggest when a  drop process would be useful such as when data is to be transferred over a channel with limited bandwidth.  See Para. [0182].
Asawa in the same field of endeavor, i.e., the transmission of data over a communication channel, discloses a compressor 40 and a bandwidth monitor element 44 for initiating the compression process so as to conserve bandwidth over the communication channel.  See Abstract and Figure 2A.
 In particular, Asawa discloses detecting, by the computing system, a trigger to engage in the drop process (Asawa at Column 8, lines 65-67, and Column 9, lines 1-3, discloses “compression and multiplexing operations are triggered by bandwidth monitoring element 44. Compressor 40 responds by executing such operations on a given data stream. Thus, bandwidth monitoring element 44 may toggle between the two modes in order to achieve the teachings of communication system 10.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include a triggering to initiate a compression process as taught in  Asawa in the point cloud compression for LADAR/LIDAR of Dussan when “there is a need to communicate a point cloud over a bandwidth-sensitive channel”.  Dussan at Para. [0182].
 in response to detecting the trigger, the computing system (i) determining  a strategy for the process based on the off- target portion of the environment, and (ii) engaging in the process in accordance with the determined strategy (Dussan at Para. [0035] discloses “The scanning ladar transmission system, in turn, can transmit ladar pulses 114 in accordance with the control information 112 received from the system controller 102.”).  
Dussan and Asawa do not explicitly disclose determining  a strategy for the process based on the off- target portion of the environment.
Chou in the same field of endeavor discloses a system and method for the compression/decompression of point cloud data that is based on partitions of a cloud space. The partitions can be associated with different regions of a point cloud frame (spatial location scalability), different spatial resolutions of point cloud data (spatial resolution scalability), different reconstruction quality levels (SNR scalability), different point cloud frames organized in temporal layers (temporal resolution scalability), or different combinations of the preceding types of partitions. See Abstract, Figures 3A-3B, and Figures 5-8.
In particular Chou discloses determining  a strategy for the process based on the off-target portion of the environment (Chou at Paras. [0293]-[0302] discloses spatially partitioning the point cloud data before compression; see Para. [0296] where Chou discloses: “One of the partitions is the back half of the point cloud frame, and another partition is the left part of the front half of the point cloud frame. The right part of the front half of the point cloud frame is separated into more fine-grained spatial regions. In this way, objects of interest can be isolated in different partitions. Alternatively, a point cloud frame can be split into more or fewer partitions having non-uniform size.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Point cloud compression of Dussan as modified by the triggering to initiate compression of Asawa to include the scalable point cloud compression of Chou, since the ability to reduce the amount of data to be transmitted would lower the processing burden of a bandwidth-sensitive channel. Those in the art would be motivated to combine the scalable point cloud compression of Chou with the Point cloud compression of Dussan as modified by  Asawa, since Chou states, in Para. [0006], that such a modification would result in an increase and a more useful bitstream of encoded data that can readily be decoded with devices having diverse computational capabilities or quality requirements.
As per claim 2, Dussan, Asawa, and Chou disclose a  method, wherein determining the strategy for the process is further based on one or more of:
 on-board sensor data from a sensor system of the vehicle (Dussan at Para. [0037] discloses an “Inertial Measurement Unit (IMU)”.), external sensor data from one or more sensors external to the vehicle (Dussan at Para. [0037] discloses the use of a “camera”.), propulsion data from a propulsion system of the vehicle (Dussan at Para. [0037] environment data includes IMU data which includes speed and acceleration.), control data from a control system of the vehicle, other data from the computing device, map data representative of the environment around the vehicle, traffic data indicative of traffic in the environment around the vehicle (Dussan at Para. [0037] discloses “geographic location, a database that includes map information such as a street map and/or a terrain map can be accessed to obtain environmental scene data 110.”), temperature data indicative of a temperature of the LIDAR device, temperature data indicative of a temperature of the vehicle, or weather data indicative of weather in the environment around the vehicle (Dussan at Para. [0037] discloses the use of a “thermal camera or the like”.).  
As per claim 3, Dussan, Asawa, and Chou disclose a method, wherein detecting the trigger comprises determining that a current or expected bandwidth consumption associated with the communication channel is at or above a threshold bandwidth consumption (Dussan at Para. [0182] discloses “in situations where there is a need to communicate a point cloud over a bandwidth-sensitive channel, the intelligently compressed point cloud would be advantageous.”).  
As per claim 4, Dussan, Asawa, and Chou disclose a method, wherein determining the strategy for the process comprises determining one or more of (i) data points of the set to be discarded (Dussan at Para. [0006] discloses “selecting a plurality of the range points in the point cloud for retention in a compressed point cloud, the compressed point cloud comprising fewer range points than the generated point cloud, and wherein the compressing step is performed by a processor.”)  or (ii) light pulses for which emission is to be prevented (Dussan at Para. [0012] which discloses “receiving frame data representative of an environmental scene that serves as a scan area for a scanning ladar transmission system … selecting a subset of the points to use as range points for targeting by ladar pulses transmitted by the scanning ladar transmission system”.).  
As per claim 5, Dussan, Asawa, and Chou disclose a method, wherein engaging in the process reduces or at least maintains bandwidth use or overfill associated with the communication channel (Dussan at Par. [0008] discloses that “Point cloud compression can also be useful for reducing the data footprint of the data sets resulting from scanning ladar.”).  
As per claim 6, Dussan, Asawa, and Chou disclose a method, wherein determining the strategy for the process is further based on characteristics of detected return light pulses, wherein determining the strategy for the process comprises identifying a subset of the data points of the set based on the identified subset including data points representative of detected return light pulses that have one or more predefined characteristics (Dussan see Para. [0046] and in particular how a subset of data points are identified so “to intelligently select a high concentration of range points in areas of high contrast based on an analysis of the image data.”), and  wherein engaging in the  process in accordance with the determined strategy comprises discarding the data points of the identified subset (Dussan Para. [0182] which discloses “post-scan, a dynamic range point selection technique such as the one described in connection with FIGS. 2C and 2D could be performed to choose which range points should be retained for a compressed point cloud.”).  
As per claim 7, Dussan, Asawa, and Chou disclose a method, wherein the identifying comprises identifying the subset based on the identified subset including data points representative of detected return light pulses that have respective intensities lower than a threshold intensity (Dussan at Para. [0177] discloses using “an increase in dynamic range (i.e., the signal stays within the acceptable intensity range to be properly detected so that range information can be detected more accurately).”).  
As per claim 8, Dussan, Asawa, and Chou disclose a method, wherein determining the strategy for the process is further based on characteristics of detected return light pulses (Dussan see Para. [0046] and in particular how a subset of data points are identified so “to intelligently select a high concentration of range points in areas of high contrast based on an analysis of the image data.”), wherein determining the strategy for the process comprises identifying a subset of the data points of the set based on the identified subset including data points representative of detected return light pulses that have substantially the same characteristics as one another (Dussan at Para. [0059] discloses “step 266, a comparison is made between each candidate fill point and the selected intelligent range points from step 226.”), and wherein engaging in the process in accordance with the determined strategy comprises discarding some, but not all, of the data points of the identified subset (Dussan at Para. [0059] discloses “[i]f there is a selected intelligent range point within a defined threshold distance of the candidate fill point, then that candidate fill point can be eliminated (step 268).”).  
As per claim 10, Dussan, Asawa, and Chou disclose a method,  wherein determining the strategy for the process comprises applying an identification process, the identification process comprising one or more of (i) identifying a subset of the data points of the set based on the identified subset including data points representative of detected return light pulses that correspond to the off-target portion of the environment or (ii) identifying light pulses to be emitted towards the off-target portion of the environment (Dussan at Para. [0037] discloses “environmental scene data 110 can include frames of image data for the environmental scene generated by a camera, and the environmental sensing system 106 can be configured to generate frames of the environmental scene on a rolling basis for delivery to the system controller 102.”), and wherein engaging in the drop process in accordance with the determined strategy comprises one or more of discarding at least some of the data points of the identified subset or preventing emission of at least some of the identified light pulses (Dussan at Para. [0059] discloses “[i]f there is a selected intelligent range point within a defined threshold distance of the candidate fill point, then that candidate fill point can be eliminated (step 268).”  Further, as to preventing emission, see Para. [0185] which discloses “down-selection of range points would still provide some data bandwidth reduction and power management benefits because the transmitter can avoid firing ladar pulses at all of the possible range points.”).  
As per claim 11, Dussan, Asawa, and Chou disclose a method, wherein determining the off-target portion of the environment based on the maneuver being carried out or expected to be carried out by the vehicle (Dussan at Para. [0037] which discloses “environmental sensing system 106 can include a sensor that senses data about a nearby environmental scene 108 to generate environmental scene data 110 for delivery to the system controller 102”.)  comprises: determining, based on the maneuver, that the vehicle is or is expected to be traveling towards a particular portion of the environment (Dussan at Para. [0045] which discloses “the environmental scene data 110 shows a road and nearby topographical scenery. The processor at step 202 can select a plurality of intelligent range points 210 and a plurality of fill range points 212 to be included in the range point list.”), and wherein determining the off-target portion comprises determining the off-target portion based at least on the off-target portion being different from the particular portion (Dussan at Para. [0046] which discloses “intelligent range points 210 are concentrated in relatively high contrast areas of the image such as the shoulder boundary for the road, the break between the road and non-road terrain, and the horizon boundary between the distant mountains and sky.”).  
As per claim 21, Dussan, Asawa, and Chou disclose a method, wherein the maneuver comprises a change in at least one of a speed or a direction of the vehicle (Dussan at Para. [0037] environment data includes IMU data which includes speed and acceleration.).
As per claim 19,  Dussan discloses a computing system (Figure 1) comprising:
 one or more processors (Dussan at Para. [0039] discloses “system controller 102 can include a processor 120”.);
 a non-transitory computer readable medium (Dussan at Para. [0039] discloses “a processor 120 and memory 122”.); and
 program instructions stored on the non-transitory computer readable medium and executable by the one or more processors (Dussan at Para. [0039] discloses that “processor 120 and memory 122 can be configured to interact with each other such that the processor 120 executes instructions stored in memory 122.”) to:
operate a light detection and ranging (LIDAR) device to scan an environment around a vehicle (Dussan at Fig. 1 , controller 102, and Para. [0012] which discloses “ receiving frame data representative of an environmental scene that serves as a scan area for a scanning ladar transmission system, the frame data comprising a plurality of points that define the scan area”.), wherein the operating comprises causing the LIDAR device to emit light pulses and to detect return light pulses (Dussan at Para. [0036] which discloses “the ladar receiver receives reflections of the ladar pulses to support the determination of range information based on the transmitted ladar pulses.”), wherein the LIDAR device is configured to generate a set of data points representative of the detected return light pulses (Dussan at Para. [0006] which discloses “generating a point cloud via ladar, the point cloud being representative of an environmental scene and comprising a plurality of range points”.), wherein the computing system is configured to engage in a process that includes one or more of (i) discarding one or more data points of the set or (ii) preventing emission of one or more light pulses by the LIDAR device (Dussan at Para. [0181] discloses a similar process known as pre-scan and post-scan compression; Dussan discloses “dynamic range point selection techniques can be used as a post-scan compression tool rather than a pre-scan tool. That is, rather than using the dynamic range point selection technique described herein to limit the number of range points that are targeted by a transmitted ladar pulse, the dynamic range point selection techniques can be used as a compression tool on a high volume ladar point cloud.”), and wherein the computing system is further configured to transmit, to a computing device via a communication channel (Dussan at Para. [0181] which discloses “communicate a point cloud over a bandwidth-sensitive channel”.), remaining data points of the set other than the one or more data points that are discarded (Dussan Para. [0182] which discloses “post-scan, a dynamic range point selection technique such as the one described in connection with FIGS. 2C and 2D could be performed to choose which range points should be retained for a compressed point cloud.”);
 determining an off- target portion of the environment based on a maneuver being carried out or expected to be carried out by the vehicle (Dussan at Para. [0037] which discloses “a sensor can be a global positioning system (GPS) receiver and/or Inertial Measurement Unit (IMU) or the like that is capable of determining the geographic position and direction of the environmental sensing system 106.”; Dussan at Para. [0037] which discloses “environmental sensing system 106 can include a sensor that senses data about a nearby environmental scene 108 to generate environmental scene data 110 for delivery to the system controller 102”, and further in the paragraph Dussan includes other sensed data like “global positioning system (GPS) receiver and/or Inertial Measurement Unit (IMU) or the like that is capable of determining the geographic position and direction of the environmental sensing system 106.” ); detecting a trigger to engage in the process;
 Dussan does not explicitly disclose detecting “a trigger to engage in the drop process”.  However, Dussan does suggest when a  drop process would be useful such as when data is to be transferred over a channel with limited bandwidth.  See Para. [0182].
Asawa in the same field of endeavor, i.e., the transmission of data over a communication channel, discloses a compressor 40 and a bandwidth monitor element 44 for initiating the compression process so as to conserve bandwidth over the communication channel.  See Abstract and Figure 2A.
 In particular, Asawa discloses  detecting a trigger to engage in the drop process (Asawa at Column 8, lines 65-67, and Column 9, lines 1-3, discloses “compression and multiplexing operations are triggered by bandwidth monitoring element 44. Compressor 40 responds by executing such operations on a given data stream. Thus, bandwidth monitoring element 44 may toggle between the two modes in order to achieve the teachings of communication system 10.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include a triggering to initiate a compression process as taught in  Asawa in the point cloud compression for LADAR/LIDAR of Dussan when “there is a need to communicate a point cloud over a bandwidth-sensitive channel”.  Dussan at Para. [0182].
Dussan and Asawa do not explicitly disclose determining a strategy for  drop process based on the off-target portion of the environment. 
Chou in the same field of endeavor discloses a system and method for the compression/decompression of point cloud data that is based on partitions of a cloud space. The partitions can be associated with different regions of a point cloud frame (spatial location scalability), different spatial resolutions of point cloud data (spatial resolution scalability), different reconstruction quality levels (SNR scalability), different point cloud frames organized in temporal layers (temporal resolution scalability), or different combinations of the preceding types of partitions. See Abstract, Figures 3A-3B, and Figures 5-8.
      in response to detecting the trigger, (i) determining a strategy for  drop process based on the off-target portion of the environment (Chou at Paras. [0293]-[0302] discloses spatially partitioning the point cloud data before compression; see Para. [0296] where Chou discloses: “One of the partitions is the back half of the point cloud frame, and another partition is the left part of the front half of the point cloud frame. The right part of the front half of the point cloud frame is separated into more fine-grained spatial regions. In this way, objects of interest can be isolated in different partitions. Alternatively, a point cloud frame can be split into more or fewer partitions having non-uniform size.” ), and (ii) engaging in the drop process in accordance with the determined strategy (Dussan at Para. [0035] discloses “The scanning ladar transmission system, in turn, can transmit ladar pulses 114 in accordance with the control information 112 received from the system controller 102.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Point cloud compression of Dussan as modified by the triggering to initiate compression of Asawa to include the scalable point cloud compression of Chou, since the ability to reduce the amount of data to be transmitted would lower the processing burden of a bandwidth-sensitive channel. Those in the art would be motivated to combine the scalable point cloud compression of Chou with the Point cloud compression of Dussan as modified by  Asawa, since Chou states, in Para. [0006], that such a modification would result in an increase and a more useful bitstream of encoded data that can readily be decoded with devices having diverse computational capabilities or quality requirements.
As per claim 22,  Dussan, Asawa, and Chou disclose a computing system, wherein the detecting the trigger comprises determining that a current or expected bandwidth consumption associated with the communication channel is at or above a threshold bandwidth consumption (Asawa at Column 3, Lines 18-19, discloses implementing  “compression protocols in order to reduce the amount of bandwidth required” which indicates that bandwidth consumption is above a predetermined value.).
As per claim 23,  Dussan, Asawa, and Chou disclose a computing system, wherein determining the strategy for the process comprises applying an identification process, the identification process comprising one or more of (i) identifying a subset of the data points of the set based on the identified subset including data points representative of detected return light pulses that correspond to the off-target portion of the environment (Dussan at Para. [0059] discloses “step 266, a comparison is made between each candidate fill point and the selected intelligent range points from step 226.”) or (ii) identifying light pulses to be emitted towards the off-target portion of the environment, and wherein engaging in the process in accordance with the determined strategy comprises one or more of discarding at least some of the data points of the identified subset or preventing emission of at least some of the identified light pulses (Dussan at Para. [0181] discloses a similar process known as pre-scan and post-scan compression; Dussan discloses “dynamic range point selection techniques can be used as a post-scan compression tool rather than a pre-scan tool. That is, rather than using the dynamic range point selection technique described herein to limit the number of range points that are targeted by a transmitted ladar pulse, the dynamic range point selection techniques can be used as a compression tool on a high volume ladar point cloud.”).
As per claim 24,  Dussan, Asawa, and Chou disclose a computing system, wherein determining the off-target portion of the environment based on the maneuver being carried out or expected to be carried out by the vehicle comprises: determining, based on the maneuver, that the vehicle is or is expected to be traveling towards a particular portion of the environment (Dussan at Para. [0037] discloses “environmental scene data 110 can include frames of image data for the environmental scene generated by a camera, and the environmental sensing system 106 can be configured to generate frames of the environmental scene on a rolling basis for delivery to the system controller 102.”); and determining the off-target portion based at least on the off-target portion being different from the particular portion (Dussan at Para. [0046] which discloses “intelligent range points 210 are concentrated in relatively high contrast areas of the image such as the shoulder boundary for the road, the break between the road and non-road terrain, and the horizon boundary between the distant mountains and sky.”).
As per claim 25,  Dussan, Asawa, and Chou disclose a computing system, wherein the maneuver comprises a change in at least one of a speed or a direction of the vehicle (Dussan at Para. [0037] environment data includes IMU data which includes speed and acceleration.).
	As per claim 20, Dussan discloses a vehicle (Dussan Para. [0003] “autonomous platform vision (e.g., autonomous vehicles for air, land (including underground), water (including underwater), and space, such as autonomous land-based vehicles”.) comprising:
 a light detection and ranging (LIDAR) device (Dussan at Figure 1, LADAR/LIDAR system 104.); and
 a computing system configured to perform operations comprising (Dussan Figure 1, system controller 102, and Para. [0039] discloses that “processor 120 and memory 122 can be configured to interact with each other such that the processor 120 executes instructions stored in memory 122.” ):
 operating the LIDAR device to scan an environment around a vehicle (Dussan at Fig. 1 , controller 102, and Para. [0012] which discloses “ receiving frame data representative of an environmental scene that serves as a scan area for a scanning ladar transmission system, the frame data comprising a plurality of points that define the scan area”.), wherein the operating comprises causing the LIDAR device to emit light pulses and to detect return light pulses (Dussan at Para. [0006] which discloses “generating a point cloud via ladar, the point cloud being representative of an environmental scene and comprising a plurality of range points”.), wherein the LIDAR device is configured to generate a set of data points representative of the detected return light pulses (Dussan at Para. [0036] discloses “wherein the ladar receiver receives reflections of the ladar pulses to support the determination of range information based on the transmitted ladar pulses.”),
determining an off- target portion of the environment based on a maneuver being carried out or expected to be carried out by the vehicle (Dussan at Para. [0037] which discloses “environmental sensing system 106 can include a sensor that senses data about a nearby environmental scene 108 to generate environmental scene data 110 for delivery to the system controller 102”, and further in the paragraph Dussan includes other sensed data like “global positioning system (GPS) receiver and/or Inertial Measurement Unit (IMU) or the like that is capable of determining the geographic position and direction of the environmental sensing system 106.”);
Dussan does not explicitly disclose detecting “a trigger to engage in the  process”.  However, Dussan does suggest when a  drop process would be useful such as when data is to be transferred over a channel with limited bandwidth.  See Para. [0182].
Asawa in the same field of endeavor, i.e., the transmission of data over a communication channel, discloses a compressor 40 and a bandwidth monitor element 44 for initiating the compression process so as to conserve bandwidth over the communication channel.  See Abstract and Figure 2A.
 In particular, Asawa discloses detect a trigger to engage in a  process (Asawa at Column 8, lines 65-67, and Column 9, lines 1-3, discloses “compression and multiplexing operations are triggered by bandwidth monitoring element 44. Compressor 40 responds by executing such operations on a given data stream. Thus, bandwidth monitoring element 44 may toggle between the two modes in order to achieve the teachings of communication system 10.”).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include a triggering to initiate a compression process as taught in  Asawa in the point cloud compression for LADAR/LIDAR of Dussan when “there is a need to communicate a point cloud over a bandwidth-sensitive channel”.  Dussan at Para. [0182].
Dussan and Asawa do not explicitly disclose determining a strategy for  drop process based on the off-target portion of the environment. 
Chou in the same field of endeavor discloses a system and method for the compression/decompression of point cloud data that is based on partitions of a cloud space. The partitions can be associated with different regions of a point cloud frame (spatial location scalability), different spatial resolutions of point cloud data (spatial resolution scalability), different reconstruction quality levels (SNR scalability), different point cloud frames organized in temporal layers (temporal resolution scalability), or different combinations of the preceding types of partitions. See Abstract, Figures 3A-3B, and Figures 5-8.
in response to detecting the trigger, determining a strategy for the process based on the off-target potion of the environment (Chou at Paras. [0293]-[0302] discloses spatially partitioning the point cloud data before compression; see Para. [0296] where Chou discloses: “One of the partitions is the back half of the point cloud frame, and another partition is the left part of the front half of the point cloud frame. The right part of the front half of the point cloud frame is separated into more fine-grained spatial regions. In this way, objects of interest can be isolated in different partitions. Alternatively, a point cloud frame can be split into more or fewer partitions having non-uniform size.” ), and engaging in the process in accordance with the determined strategy (Dussan at Para. [0035] discloses “The scanning ladar transmission system, in turn, can transmit ladar pulses 114 in accordance with the control information 112 received from the system controller 102.”), wherein the drop process includes one or more of (i) discarding one or more data points of the set or (ii) preventing emission of one or more light pulses by the LIDAR device (Dussan at Para. [0181] discloses a similar process known as pre-scan and post-scan compression; Dussan discloses “dynamic range point selection techniques can be used as a post-scan compression tool rather than a pre-scan tool. That is, rather than using the dynamic range point selection technique described herein to limit the number of range points that are targeted by a transmitted ladar pulse, the dynamic range point selection techniques can be used as a compression tool on a high volume ladar point cloud.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Point cloud compression of Dussan as modified by the triggering to initiate compression of Asawa to include the scalable point cloud compression of Chou, since the ability to reduce the amount of data to be transmitted would lower the processing burden of a bandwidth-sensitive channel. Those in the art would be motivated to combine the scalable point cloud compression of Chou with the Point cloud compression of Dussan as modified by  Asawa, since Chou states, in Para. [0006], that such a modification would result in an increase and a more useful bitstream of encoded data that can readily be decoded with devices having diverse computational capabilities or quality requirements.
As per claim 26,  Dussan, Asawa, and Chou disclose a vehicle, wherein the detecting the trigger comprises determining that a current or expected bandwidth consumption associated with the communication channel is at or above a threshold bandwidth consumption (Asawa at Column 3, Lines 18-19, discloses implementing  “compression protocols in order to reduce the amount of bandwidth required” which indicates that bandwidth consumption is above a predetermined value.).
As per claim 27,  Dussan, Asawa, and Chou disclose a vehicle, wherein determining the strategy for the process comprises applying an identification process, the identification process comprising one or more of (i) identifying a subset of the data points of the set based on the identified subset including data points representative of detected return light pulses that correspond to the off-target portion of the environment (Dussan at Para. [0059] discloses “step 266, a comparison is made between each candidate fill point and the selected intelligent range points from step 226.”) or (ii) identifying light pulses to be emitted towards the off-target portion of the environment, and wherein engaging in the process in accordance with the determined strategy comprises one or more of discarding at least some of the data points of the identified subset or preventing emission of at least some of the identified light pulses (Dussan at Para. [0181] discloses a similar process known as pre-scan and post-scan compression; Dussan discloses “dynamic range point selection techniques can be used as a post-scan compression tool rather than a pre-scan tool. That is, rather than using the dynamic range point selection technique described herein to limit the number of range points that are targeted by a transmitted ladar pulse, the dynamic range point selection techniques can be used as a compression tool on a high volume ladar point cloud.”). 
As per claim 28,  Dussan, Asawa, and Chou disclose a vehicle, wherein determining the off-target portion of the environment based on the maneuver being carried out or expected to be carried out by the vehicle comprises: determining, based on the maneuver, that the vehicle is or is expected to be traveling towards a particular portion of the environment (Dussan at Para. [0037] discloses “environmental scene data 110 can include frames of image data for the environmental scene generated by a camera, and the environmental sensing system 106 can be configured to generate frames of the environmental scene on a rolling basis for delivery to the system controller 102.”); and determining the off-target portion based at least on the off-target portion being different from the particular portion (Dussan at Para. [0046] which discloses “intelligent range points 210 are concentrated in relatively high contrast areas of the image such as the shoulder boundary for the road, the break between the road and non-road terrain, and the horizon boundary between the distant mountains and sky.”).
As per claim 29,  Dussan, Asawa, and Chou disclose a vehicle, wherein the maneuver comprises a change in at least one of a speed or a direction of the vehicle (Dussan at Para. [0037] environment data includes IMU data which includes speed and acceleration.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661